Title: To Benjamin Franklin from Thomas Barclay, 8 October 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Brest 8th. October 1782
I had the honour of addressing your Excellency the 30th. Past, Since which I have taken as much Information Concerning the probability of Sending the Supplies forward at the expence of the Court of France as I could, and I do not find that there is the least. The Intendant Informs me that the want of Transports for the Kings Service is So great that Gouvernment Cannot afford the least assistance to America, beyond that of furnishing men for any vessells we can engage in the Service, or Shipping the goods for us round to L’Orient without any Expence. I think it probable that if the goods were there, various Shipments might be made (of part of them) by different Vessells bound to Philadelphia &c. at a reasonable freight payable in America. If you Shou’d approve of this Method I will order Such of them round as I can agree for by the Ship st. James, washington and Queen of France all of which Vessells are now at L’Orient. The Ship Baltimore and Brigantine Nancy are now taking in Salt here for Cheseapeak Bay the former is a stout vessell of about 270 Ton, will Sail I believe very well, Mount 8 Twelve pound Caronades, and four Swivills, the Brigantine is about 180 Ton unarmed except Sufficient to Keep off Boats in Cheseapeak Bay. If you Chuse it about 100 Ton of the Supplies may be put on board the Ship and about 50 Ton on board the Brigantine the freight paid at the usual rate in America. I should think it right to put Some of the Blanketts on board each Vessell, and if you approve of it I will return from L’Orient and See it done, or give the Necessary Instructions about it, but it will be Necessary for me to have your Excellencys determination by return of Post addressed to me at L’Orient, as both Vessells will go as soon as they are loaded without waiting for Convoy.

There is also a Brigantine Cutter here that will be fitted for Sea in about a Month, by whom 100 Ton of Goods may be Shipped to Philadelphia, She will be unarmed except a few Swivills, but I believe She is Noted for being a fast Sailling Vessell. It were to be wished that the Supplies, expecially if there is a prospect of an other Campaign in America, Could be sent by more Suitable Conveyances, but indeed I See not the Smallest chance of Succeeding other ways, without the Command of Finances which Seem to be out of reach— I was once in hopes of procuring a Frigate which lyes here, but after being in Suspence Some days, I found it could not be done. There is a Ship at L’Orient of 500 Ton, and the Frigate Flora of Some what Greater dimention lyes at Bordeaux, Either of these Vessells I believe might be got to come here for about 200 livs. per Ton, if you wou’d accept bills for the freight at 3. 6, 9, & 12 Months after the bills of Lading were Signed. I have the pleasure to Inform your Excellency that Captain Grinnell arrived at Boston in 40(?) days from Amsterdam with about 2500 suits of the Cloathing which I Shipped and as Smedley Sail’d at the Same time I hope we Shall Soon hear that he is arrived also— I Sincerely wish that this will find you perfectly restored to your health, bing with great respect Sir Your Excellencys Most Obed Huml Servant
Thos Barclay
Inclosed I send you two printed paragraphs from a Boston Newspaper of Sepr. 9thHis Excellency Benjamin Franklin Esqre
 
Notation: T: Barclay. Brest 8th. October 1782
